Exhibit 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

dated as of

August 29, 2013

among

NORTHROP GRUMMAN CORPORATION

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

THE ROYAL BANK OF SCOTLAND PLC

CITIBANK, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

 

 

RBS SECURITIES INC.

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     19   

SECTION 1.03.

 

Terms Generally

     19   

SECTION 1.04.

 

Accounting Terms; GAAP

     20   

SECTION 1.05.

 

Currency Translation

     20   

SECTION 1.06.

 

Unrestricted Subsidiaries

     20    ARTICLE II    The Credits   

SECTION 2.01.

 

Commitments

     21   

SECTION 2.02.

 

Loans and Borrowings

     21   

SECTION 2.03.

 

Requests for Revolving Borrowings

     22   

SECTION 2.04.

 

Competitive Bid Procedure

     22   

SECTION 2.05.

 

Swingline Loans

     24   

SECTION 2.06.

 

Letters of Credit

     25   

SECTION 2.07.

 

Funding of Borrowings

     31   

SECTION 2.08.

 

Interest Elections

     32   

SECTION 2.09.

 

Termination, Reduction and Increase of Commitments

     33   

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     34   

SECTION 2.11.

 

Prepayment of Loans

     35   

SECTION 2.12.

 

Fees

     36   

SECTION 2.13.

 

Interest

     37   

SECTION 2.14.

 

Alternate Rate of Interest

     38   

SECTION 2.15.

 

Increased Costs

     39   

SECTION 2.16.

 

Break Funding Payments

     40   

SECTION 2.17.

 

Taxes

     41   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     44   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     46   

SECTION 2.20.

 

Defaulting Lenders

     46   

SECTION 2.21.

 

Extension of Revolving Credit Commitment Termination Date

     48   

 

i



--------------------------------------------------------------------------------

ARTICLE III    Representations and Warranties   

SECTION 3.01.

  

Organization; Powers

     50   

SECTION 3.02.

  

Authorization; Enforceability

     50   

SECTION 3.03.

  

Governmental Approvals; No Conflicts

     50   

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

     50   

SECTION 3.05.

  

Properties

     51   

SECTION 3.06.

  

Litigation and Environmental Matters

     51   

SECTION 3.07.

  

No Defaults

     52   

SECTION 3.08.

  

Investment and Holding Company Status

     52   

SECTION 3.09.

  

Taxes

     52   

SECTION 3.10.

  

ERISA

     52   

SECTION 3.11.

  

Disclosure

     52   

SECTION 3.12.

  

Use of Proceeds

     52   

SECTION 3.13.

  

Margin Stock

     53   

SECTION 3.14.

  

Pari Passu Obligations

     53    ARTICLE IV    Conditions   

SECTION 4.01.

  

Effective Date

     53   

SECTION 4.02.

  

Each Credit Event

     54    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

  

Financial Statements and Other Information

     55   

SECTION 5.02.

  

Notices of Material Events

     56   

SECTION 5.03.

  

Existence; Conduct of Business

     56   

SECTION 5.04.

  

Payment of Obligations

     56   

SECTION 5.05.

  

Insurance

     56   

SECTION 5.06.

  

Inspection Rights

     56   

SECTION 5.07.

  

Compliance with Laws

     57   

SECTION 5.08.

  

Incorporation by Reference

     57    ARTICLE VI    Negative Covenants   

SECTION 6.01.

  

Liens

     58   

SECTION 6.02.

  

Fundamental Changes

     59   

SECTION 6.03.

  

Consolidated Debt to Capitalization Ratio

     60   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII    Events of Default    ARTICLE VIII    The Administrative Agent   
ARTICLE IX    Guarantee   

SECTION 9.01.

 

Guarantee

     65   

SECTION 9.02.

 

Release of Guarantee

     67    ARTICLE X    Miscellaneous   

SECTION 10.01.

 

Notices

     67   

SECTION 10.02.

 

Waivers; Amendments

     68   

SECTION 10.03.

 

Expenses; Indemnity; Damage Waiver

     69   

SECTION 10.04.

 

Successors and Assigns

     71   

SECTION 10.05.

 

Survival

     74   

SECTION 10.06.

 

Counterparts; Integration; Effectiveness

     74   

SECTION 10.07.

 

Severability

     75   

SECTION 10.08.

 

No Reliance on Margin Stock

     75   

SECTION 10.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     75   

SECTION 10.10.

 

WAIVER OF JURY TRIAL

     76   

SECTION 10.11.

 

Headings

     76   

SECTION 10.12.

 

Confidentiality

     76   

SECTION 10.13.

 

Interest Rate Limitation

     77   

SECTION 10.14.

 

Release of Guarantee

     77   

SECTION 10.15.

 

Conversion of Currencies

     77   

SECTION 10.16.

 

USA PATRIOT Act Notice

     78   

SECTION 10.17.

 

No Fiduciary Relationship

     78   

SECTION 10.18.

 

Non-Public Information

     78   

SECTION 10.19.

 

Markit Data

     78   

 

SCHEDULES: Schedule 2.01   —   Commitments Schedule 2.06   —   LC Commitment
Schedule

 

iii



--------------------------------------------------------------------------------

ANNEXES: Annex I   —   Pricing Categories EXHIBITS: Exhibit A   —   Form of
Assignment and Assumption Exhibit B-1   —   Form of Opinion of Cravath, Swaine &
Moore, LLP, Borrower’s Counsel Exhibit B-2   —   Form of Opinion of Jennifer C.
McGarey, Esq., Borrower’s Counsel Exhibit C   —   Confidentiality Agreement
Exhibit D   —   Form of Letter of Credit Application Exhibit E-1   —   Form of
U.S. Tax Certificate Exhibit E-2   —   Form of U.S. Tax Certificate Exhibit E-3
  —   Form of U.S. Tax Certificate Exhibit E-4   —   Form of U.S. Tax
Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 29, 2013, among NORTHROP GRUMMAN
CORPORATION, a Delaware corporation, as Borrower; NORTHROP GRUMMAN SYSTEMS
CORPORATION, a Delaware corporation, as Guarantor; the LENDERS party hereto;
JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank and a
Swingline Lender; and THE ROYAL BANK OF SCOTLAND PLC, CITIBANK, N.A. and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agents.

The Borrower has requested that the Lenders extend, and the Lenders are willing
to extend, credit on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“364-Day Credit Agreement” means the 364-Day Credit Agreement dated as of
September 4, 2012 among the Borrower, the Guarantor, the lenders party thereto;
JPMorgan Chase Bank, N.A., as Administrative Agent; and Citibank, N.A., The
Royal Bank of Scotland plc and Wells Fargo Bank, National Association, as
Syndication Agents.

“5-Year Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of September 8, 2011 among the Borrower, the Guarantor, the lenders
party thereto; JPMorgan Chase Bank, N.A., as Administrative Agent; and Citibank,
N.A., The Royal Bank of Scotland plc and Wells Fargo Bank, National Association,
as Syndication Agents.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.21(d).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement (including the Schedules and Exhibits
hereto).

“Agreement Currency” has the meaning assigned to such term in Section 10.15(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% per annum and (c) the LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1% per annum. For purposes of clause (c) above, the LIBO Rate on any day shall
be based on the rate per annum appearing on the Reuters “LIBOR01” screen
displaying British Bankers’ Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to such day for deposits in
dollars with a maturity of one month. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

“Applicable Commitment Fee Rate” means at any time the applicable rate per annum
set forth on Annex I under the caption “Commitment Fee Rate” based on the
Pricing Category of the Applicable Index Debt on such date.

“Applicable Creditor” has the meaning assigned to such term in Section 10.15(b).

“Applicable Index Debt” means, at any date of determination, (a) prior to the
release of the Guarantor and the receipt of a written notification by the
Administrative Agent (which shall be in a form reasonably acceptable to the
Administrative Agent) from the Borrower of such release, whichever of (i) the
Borrower’s Index Debt and (ii) the Guarantor’s Index Debt is in the superior
(i.e. the numerically lower) Pricing Category, and (b) after the release of the
Guarantor and the receipt of such notification, the Borrower’s Index Debt.

“Applicable LC Participation Fee Rate” means, at any time, (a) in the case of
any Financial Letter of Credit, the Credit Default Swap Spread, provided that
the Applicable LC Participation Fee Rate shall in no event be less than the
Minimum Applicable LC Participation Fee Rate or higher than the Maximum
Applicable LC Participation Fee Rate and (b) in the case of any Performance
Letter of Credit, 75% of the Applicable LC Participation Fee Rate that would be
in effect under the preceding clause (a) for a Financial Letter of Credit,
provided that the Applicable LC Participation Fee Rate shall in no event be less
than the Minimum Applicable LC Participation Fee Rate or higher than the Maximum
Applicable LC Participation Fee Rate;

 

2



--------------------------------------------------------------------------------

provided further that if the Credit Default Swap Spread shall be unavailable,
the Applicable LC Participation Fee Rate shall be determined as provided in the
definition of “Credit Default Swap Spread”.

“Applicable Margin” means, at any time, (a) in the case of any Eurodollar Loan,
(i) prior to the applicable Maturity Date, the Credit Default Swap Spread, but
in no event less than the Minimum Applicable LIBOR Margin or higher than the
Maximum Applicable LIBOR Margin and (ii) on and after the applicable Maturity
Date, the Maximum Applicable LIBOR Margin, and (b) in the case of any ABR Loan,
(i) prior to the applicable Maturity Date, the Credit Default Swap Spread, but
in no event less than the Minimum Applicable LIBOR Margin or higher than the
Maximum Applicable LIBOR Margin, minus 1% per annum, and (ii) on and after the
applicable Maturity Date, the Maximum Applicable LIBOR Margin minus 1% per
annum, but in no event less than 0% per annum; provided, that if the Credit
Default Swap Spread shall be unavailable, the Applicable Margin shall, prior to
the applicable Maturity Date, be determined as provided in the definition of
“Credit Default Swap Spread”.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that if any
Defaulting Lender exists at such time, then, for purposes of Section 2.20, the
Applicable Percentages shall be calculated disregarding such Defaulting Lender’s
Revolving Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender, and which has the operational
capability to administer revolving credits of the type contemplated by this
Agreement, or which has an arrangement with the related Lender for the
performance of its obligations hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority so long as such
ownership interest does not result in or provide such

 

3



--------------------------------------------------------------------------------

Person with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Northrop Grumman Corporation, a Delaware corporation, and its
successors and permitted assigns.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Markets Agreement” means any instrument or agreement evidencing or
governing Capital Markets Debt.

“Capital Markets Debt” means, as of each date of determination, Indebtedness
existing as of that date and issued pursuant to one agreement or indenture or a
group of related agreements or indentures, in each case in an aggregate
principal amount exceeding $150,000,000 that is owed to financial institutions
or evidenced by bonds, notes, debentures or similar instruments.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

 

4



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor similar authority) or the United
States financial regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, whether enacted, adopted,
promulgated or issued before or after the date of this Agreement.

“Charges” has the meaning assigned to such term in Section 10.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders’ Commitments is
$1,775,000,000.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

5



--------------------------------------------------------------------------------

“Confidentiality Agreement” means a confidentiality agreement in the form of
Exhibit C.

“Consolidated Assets” means, at any time, all assets of the Borrower and the
Subsidiaries at such time, as determined on a consolidated basis in accordance
with GAAP.

“Consolidated Debt” means, for any date of determination and without
duplication, all indebtedness for borrowed money and Capital Lease Obligations
reported as indebtedness in the consolidated financial statements of the
Borrower and its Subsidiaries prepared as of such date of determination, plus
all indebtedness for borrowed money and Capital Lease Obligations incurred by
third parties and guaranteed by the Borrower or a Subsidiary not otherwise
reported as indebtedness in such consolidated financial statements.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a correlative meaning thereto.

“Credit Default Swap Spread” means at any time, with respect to any Revolving
Loan or Letter of Credit, the credit default swap spread for the Applicable
Index Debt, determined as of the close of business on the Business Day
immediately preceding the most recent Determination Date applicable to such
Revolving Loan or Letter of Credit, as reported by Markit and interpolated to
the Maturity Date based on Markit Data; provided that if the Maturity Date will
occur in less than one year, the Credit Default Swap Spread shall be based on
the credit default swap spread reported for a period of one year. The Credit
Default Swap Spread so determined with respect to any Revolving Loan or Letter
of Credit shall become effective on the date such Revolving Loan is made or such
Letter of Credit issued or the day immediately following the most recent
applicable Determination Date therefor, as the case may be, and shall remain in
effect through and including the next Determination Date. If at any applicable
Determination Date the Credit Default Swap Spread is unavailable, the Borrower
and the Lenders shall negotiate in good faith (for a period of up to thirty days
after such Determination Date (such thirty-day period, the “Negotiation
Period”)) to agree on an alternative method for establishing the Applicable
Margin for Eurodollar Loans and ABR loans and the Applicable LC Participation
Fee Rate for Letters of Credit. The Applicable Margin for Eurodollar Loans and
ABR Loans and the Applicable LC Participation Fee Rate for Letters of Credit at
any date of determination thereof during the Negotiation Period shall be based
upon the then most recently available quote of the Credit Default Swap Spread.
If no such alternative method is agreed upon during the Negotiation Period,
then, at all times prior to the Maturity Date, (a) the Applicable Margin at any
date of determination subsequent to the end of the Negotiation Period shall be
(i) in the case of Eurodollar Loans, 75% of the Maximum Applicable LIBOR Margin,
and (ii) in the case of ABR Loans, 75% of the Maximum Applicable LIBOR Margin
minus 1.00% per annum (but in no event less than zero) and (b) the Applicable LC
Participation Fee Rate at any date of determination subsequent to the end of the
Negotiation Period shall be (i) in the case of a Financial Letter of Credit, 75%
of the Maximum Applicable LIBOR Margin, and (ii) in the case of a Performance
Letter of Credit, 56.25% of the Maximum Applicable LIBOR Margin.

“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Lenders and each other Lender.

 

6



--------------------------------------------------------------------------------

“Data Provider” has the meaning assigned to such term in Section 10.19(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
the Swingline Lender or an Issuing Bank made in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
by the Administrative Agent and, if the request has been made by the Swingline
Lender or an Issuing Bank, the Swingline Lender or applicable Issuing Bank, of
such certification, which shall be in form and substance reasonably satisfactory
to the Administrative Agent and, if the request has been made by the Swingline
Lender or an Issuing Bank, the Swingline Lender or applicable Issuing Bank, or
(d)(i) has become the subject of a Bankruptcy Event, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it or (iii) has taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender by
a Governmental Authority.

“Designated Foreign Currency” means any foreign currency that is freely traded
and exchangeable into US Dollars.

“Designated Payment Account” means an account with the Administrative Agent
designated from time to time by the Borrower in a writing executed by a
Financial Officer.

“Designated Users” has the meaning assigned to such term in Section 10.19(a).

“Determination Date” means (a) in the case of any Eurodollar Loan, the second
Business Day prior to the borrowing of such Loan and the second Business Day
prior to the continuation of such Loan for an additional Interest Period,
provided that, in the case of any

 

7



--------------------------------------------------------------------------------

Eurodollar Loan having an Interest Period of greater than three months, the
second Business Day prior to each three-month period succeeding the initial
three-month period shall also be a Determination Date, (b) in the case of any
ABR Loan or any Letter of Credit, the date of an initial borrowing of any ABR
Loans or issuance of any Letter of Credit (prior to which no ABR Loans or
Letters of Credit were outstanding) and thereafter the first Business Day of
each fiscal quarter so long as any ABR Loans or Letters of Credit are
outstanding.

“Effective Date” has the meaning assigned to such term in Section 4.01.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 414 of the Code.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or the Guarantor hereunder, (a) income
or franchise taxes imposed on (or measured by) its net income by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes or any
similar tax imposed by any jurisdiction in which such recipient is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b) or 10.02(c)), any withholding tax
that is imposed by the United States of America on amounts payable to such
Foreign Lender by the Borrower or the Guarantor from locations in the United
States of America at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a), (d) Taxes attributable to a recipient’s failure to comply with
Section 2.17(f) and (e) any U.S. Federal withholding Taxes imposed under FATCA.

 

8



--------------------------------------------------------------------------------

“Existing Credit Agreements” means the 364-Day Credit Agreement and the 5-Year
Credit Agreement.

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.21(a).

“Extending Lender” has the meaning assigned to such term in Section 2.21(b).

“Extension Date” has the meaning assigned to such term in Section 2.21(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Letter of Credit” means a Letter of Credit that is not a Performance
Letter of Credit.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funded Debt Agreement” means any agreement, or group of related agreements,
evidencing Funded Debt.

 

9



--------------------------------------------------------------------------------

“Funded Debt” means any Indebtedness for borrowed money (other than Loans and
Letters of Credit under this Agreement) of the Borrower and/or one or more of
its Restricted Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantor” means Northrop Grumman Systems Corporation, a Delaware corporation
and a direct wholly owned subsidiary of the Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.09(d).

“Increasing Lender” has the meaning assigned to such term in Section 2.09(d).

“Indebtedness” means, for any Person, indebtedness for borrowed money and
Capital Lease Obligations reported as indebtedness in the consolidated financial
statements of that Person and its consolidated subsidiaries, plus all
indebtedness for borrowed money and Capital Lease Obligations incurred by third
parties and guaranteed by that Person or any of its consolidated subsidiaries
not otherwise reported as indebtedness in such consolidated financial
statements.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Index Debt” means senior, unsecured long-term indebtedness for borrowed money
that does not have the benefit of any guarantee or other credit enhancement
(other than (i) in the case of indebtedness of the Guarantor, a guarantee by the
Borrower or (ii) in the case of indebtedness of the Borrower, but only prior to
the release of the guarantee set forth in Article IX, a guarantee by the
Guarantor).

“Initial Loans” has the meaning assigned to such term in Section 2.09(d).

 

10



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of
90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing and (d) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” means (a) with respect to any Eurodollar Revolving Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one week or one,
two, three or six months thereafter, or any other period agreed to by the
Borrower and each applicable Lender, as the Borrower may elect, (b) with respect
to any Eurodollar Competitive Borrowing, the period commencing on the date of
such Borrowing and ending 7 days thereafter, or on the numerically corresponding
day in the calendar month that is one, two, three or six months thereafter, or
any other period agreed to by the Borrower and each advancing Lender, as the
Borrower may elect, and (c) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than 7 days or more than 360 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means JPMCB, Citibank, N.A., The Royal Bank of Scotland plc,
Wells Fargo Bank, National Association and each other person that shall have
become an Issuing

 

11



--------------------------------------------------------------------------------

Bank hereunder as provided in Section 2.06(i), in each case in its capacity as
an issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(j). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates (provided that
the identity and creditworthiness of the Affiliate is reasonably acceptable to
the Borrower), in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Agreement” has the meaning assigned to such term in
Section 2.06(i).

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 10.15(b).

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.06. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.06, or in
such Issuing Bank’s Issuing Bank Agreement.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Designated Foreign Currency, the rate at which US Dollars may be exchanged
into such currency, as set forth at approximately 12:00 noon, New York City
time, on such day on the applicable Reuters World Currency Page. In the event
that any such rate does not appear on the applicable Reuters World Currency
Page, the LC Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such LC Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent, at or about 11:00 a.m., London time, on such date for
the purchase of such Designated Foreign Currency with US Dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time plus (b) the aggregate of the US Dollar Equivalents of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrower at
such time (determined as provided in Section 2.06 as of the applicable LC
Participation Calculation Dates in the case of LC Disbursements in respect of
which the Borrower’s reimbursement obligations have been converted to US Dollar
amounts in accordance with such Section). The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made in a currency other than US Dollars, (a) the date on which the applicable
Issuing Bank

 

12



--------------------------------------------------------------------------------

shall advise the Administrative Agent that it purchased with US Dollars the
currency used to make such LC Disbursement, or (b) if such Issuing Bank shall
not advise the Administrative Agent that it made such a purchase, the date on
which such LC Disbursement is made.

“Lender Notice Date” has the meaning assigned to such term in Section 2.21(b).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption in
compliance with Section 10.04, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen of such service, or any successor to or substitute for such
service, including any service provided by New York Stock Exchange Euronext,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to US Dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for US Dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which US Dollar deposits of $5,000,000 and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Loan Parties” means the Borrower and the Guarantor (but, in the case of the
Guarantor, only for so long as the Guarantor has not been released from the
guarantee contained in Section 9.01 pursuant to Section 9.02 or Section 10.14).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, and for the avoidance of doubt, includes Competitive Loans and
Swingline Loans.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Margin Stock” has the meaning ascribed to such term in Regulation U issued by
the Board.

 

13



--------------------------------------------------------------------------------

“Markit” means Markit Group Limited or any successor thereto.

“Markit Data” has the meaning assigned to such term in Section 10.19(a).

“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Loan Parties to perform their obligations under this Agreement, (b) the
validity or enforceability of this Agreement, (c) the rights and remedies of any
Lender or the Administrative Agent under this Agreement, or (d) the timely
payment of the principal of or interest on the Loans or other amounts payable in
connection therewith.

“Material Payment Default” means, as to any Funded Debt Agreement, that any
amount of principal or interest aggregating $100,000 or more is overdue
thereunder.

“Maturity Date” means August 29, 2018, as such date may be extended by any or
all Lenders pursuant to Section 2.21 or otherwise. In the event of any such
extension by some, but less than all, Lenders, resulting in two or more Maturity
Dates for different groups of Lenders, references herein to the Maturity Date
shall be construed to refer to the applicable Maturity Date for each relevant
group of Lenders.

“Maximum Applicable LC Participation Fee Rate” means, on any date, with respect
to any Financial Letter of Credit or Performance Letter of Credit, the
applicable rate per annum set forth on Annex I under the caption “Maximum
Applicable LC Participation Fee Rate” based on the Pricing Category of the
Applicable Index Debt on such date.

“Maximum Applicable LIBOR Margin” means, at any time, with respect to any
Eurodollar Revolving Loan, the applicable rate per annum set forth on Annex I
under the caption “Maximum Applicable LIBOR Margin” based on the Pricing
Category of the Applicable Index Debt on such date.

“Maximum Rate” has the meaning assigned to such term in Section 10.13.

“Minimum Applicable LC Participation Fee Rate” means, on any date, with respect
to any Financial Letter of Credit or Performance Letter of Credit, the
applicable rate per annum set forth on Annex I under the caption “Minimum
Applicable LC Participation Fee Rate” based on the Pricing Category of the
Applicable Index Debt on such date.

“Minimum Applicable LIBOR Margin” means, at any time, with respect to any
Eurodollar Revolving Loan, the applicable rate per annum set forth on Annex I
under the caption “Minimum Applicable LIBOR Margin” based on the Pricing
Category of the Applicable Index Debt on such date.

“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act of 1934.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

14



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.21(b).

“Obligations” means (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning assigned to such term in Section 10.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 10.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Letter of Credit” means a Letter of Credit that constitutes a
“performance-based standby letter of credit” as defined in 12 CFR Pt. 3, App. A.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due, or remain payable
without penalty, or are being contested in good faith and by proper proceedings;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith and by proper proceedings;

 

15



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Receivables Program” shall mean any receivables securitization
program pursuant to which the Borrower or any of the Subsidiaries sells accounts
receivable and related assets to any special purpose entity established for
purposes of such program in a “true sale” transaction; provided that the
aggregate principal amount of Receivables Program Debt in respect of all
Permitted Receivables Programs shall not exceed $750,000,000 at any time
outstanding.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and is maintained, or
contributed to, by any member of the ERISA Group for employees of any member of
the ERISA Group.

“Pricing Category” has the meaning assigned to such term in Annex I.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB, as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Proposed Change” has the meaning assigned to such term in Section 10.02(c).

“Receivables Program Debt” means, at any time, in respect of any Permitted
Receivables Program, the amount of proceeds from accounts receivables sold
pursuant to such Permitted Receivables Program that would be required to be
distributed to pay principal of any loans or securities held by investors in
such Permitted Receivables Program to satisfy the entire principal amount
thereof if such Permitted Receivables Program were to be terminated at such
time.

 

16



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 10.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Representatives” has the meaning assigned to such term in Section 10.12.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03.

“Shareholders’ Equity” means, at any time, the consolidated shareholders’ equity
of the Borrower that would be reported as total shareholders’ equity on a
consolidated statement of financial position of the Borrower prepared as of such
time; provided that, for purposes of calculating Shareholders’ Equity, (x) any
accumulated other comprehensive income or loss, in each case as reflected on the
statement of financial position of the Borrower in accordance with GAAP, shall
be excluded and (y) any non-cash asset impairments in an amount of up to
$1,000,000,000 for the period from the Closing Date to the Maturity Date shall
be excluded.

“Significant Subsidiary” means, as of each determination date, each Subsidiary
with a book value of total assets, net of depreciation and amortization and
after intercompany eliminations, in excess of $200,000,000.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration,

 

17



--------------------------------------------------------------------------------

exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.09(d).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agents” means Citibank, N.A., The Royal Bank of Scotland plc and
Wells Fargo Bank, National Association, in their capacity as syndication agents
hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Telecopy” means telecopier, facsimile, or other similar means of transmission
of documentation, including e-mail transmission of pdf files bearing, where
required, appropriate signatures.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans, and the issuance of Letters of
Credit.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market

 

18



--------------------------------------------------------------------------------

value of all Plan assets allocable to such benefits (excluding any accrued but
unpaid contributions), all determined as of the then most recent valuation date
for such Plan, but only to the extent that such excess represents a potential
liability of a member of the ERISA Group to the PBGC or an appointed trustee
under Title IV of ERISA.

“Unrestricted Subsidiary” means any Subsidiary designated as such pursuant to
and in compliance with Section 1.06 and not thereafter redesignated as a
Restricted Subsidiary pursuant to such Section; provided that no Significant
Subsidiary, and no Subsidiary that owns any Equity Interests or Indebtedness of
the Borrower or any Restricted Subsidiary, shall be an Unrestricted Subsidiary.

“USA PATRIOT Act” means the USA PATRIOT Improvement and Reauthorization Act,
Title III of Pub. L. 109-177 (signed into law March 9, 2009, as amended from
time to time).

“US Dollars” or “$” means the lawful money of the United States of America.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the LC Exchange Rate with respect
to such currency in effect for such amount on such date. The US Dollar
Equivalent at any time of the amount of any Letter of Credit or LC Disbursement
denominated in any currency other than US Dollars shall be the amount most
recently determined as provided in Section 1.05.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Utilization Percentage” means the percentage produced by dividing (i) the
aggregate Revolving Credit Exposures by (ii) the aggregate Commitments;
provided, that if the Commitments have been terminated, the Utilization
Percentage shall at all times be 100%.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 

19



--------------------------------------------------------------------------------

modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits,
Schedules and Annexes shall be construed to refer to Articles and Sections of,
and Exhibits, Schedules and Annexes to, this Agreement and (e) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Letter of Credit denominated in a Designated Foreign
Currency as of the date of issuance thereof and on the first Business Day of
each calendar month on which such Letter of Credit is outstanding, in each case
using the LC Exchange Rate for the applicable currency in effect on the date of
determination, and each such amount shall be the US Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
paragraph. The Administrative Agent shall in addition determine the US Dollar
Equivalent of any Letter of Credit denominated in any Designated Foreign
Currency as provided in Section 2.06. The Administrative Agent shall notify the
Borrower and the applicable Issuing Bank of each calculation of the US Dollar
Equivalent of each Letter of Credit and LC Disbursement.

SECTION 1.06. Unrestricted Subsidiaries. The Borrower may, at any time and from
time to time, designate any Subsidiary (other than any Significant Subsidiary or
any Subsidiary that shall own any Equity Interests or Indebtedness of the
Borrower or any Restricted Subsidiary) as an Unrestricted Subsidiary by delivery
of a written notice of such designation to the Administrative Agent; provided
that (a) no Default shall exist at the time of any such designation and
(b) after giving effect to such designation, the aggregate assets of all
Unrestricted Subsidiaries shall not exceed 15% of Consolidated Assets. The
Borrower may, at any time and from time to time, designate any Unrestricted
Subsidiary as a Restricted Subsidiary by delivery of written notice of such
designation to the Administrative Agent. If, as of the end of any fiscal
quarter, the aggregate combined assets of all Unrestricted Subsidiaries shall
exceed 15% of Consolidated Assets, then the Borrower shall, not later than 30
days after the delivery of the certificate referred to in Section 5.01(c) with
respect to such fiscal quarter, eliminate such excess by designating one or more
Unrestricted Subsidiaries as Restricted Subsidiaries.

 

20



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in US Dollars in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $25,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $25,000,000. Each
Swingline Loan shall be in an amount that is an integral multiple of $5,000,000
and not less than $25,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the latest
Maturity Date under this Agreement.

 

21



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or Telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) five Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or Telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

22



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by Telecopy, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by Telecopy, in the case
of a Eurodollar Competitive Borrowing, not later than 10:00 a.m., New York City
time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 10:00 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by the Borrower) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.

(c) The Administrative Agent shall promptly notify the Borrower by Telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by Telecopy, whether and to what extent it has decided
to accept or reject each Competitive Bid, in the case of a Eurodollar
Competitive Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the

 

23



--------------------------------------------------------------------------------

failure of the Borrower to give such notice shall be deemed to be a rejection of
each Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made
at a particular Competitive Bid Rate if the Borrower rejects a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed the aggregate amount
of the requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by the Borrower. A notice given by the Borrower pursuant to this
paragraph shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
Telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period in US Dollars in amounts that will
not result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $200,000,000 or (ii) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by Telecopy), not later than 1:00
p.m., New York City time, on the day of such proposed Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the

 

24



--------------------------------------------------------------------------------

reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in US Dollars or any Designated Foreign Currency approved by
the applicable Issuing Bank, (i) for its own account or (ii) for its own account
and, jointly, for the account of any of its Subsidiaries (and in each case under
this clause (ii), the Borrower shall be considered the sole obligor under such
Letter of Credit for purposes of this Agreement notwithstanding any listing of
any Subsidiary as an account party or applicant with respect to such Letter of
Credit), in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. Except as to matters covered by agreements contained herein
or otherwise expressly agreed by the relevant Issuing Bank and the Borrower when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby

 

25



--------------------------------------------------------------------------------

Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each commercial Letter of
Credit. JPMCB and each other Lender which has been designated as an Issuing Bank
hereunder, agrees, subject to the terms and conditions set forth herein, that it
shall issue Letters of Credit complying with the terms of this Agreement upon
the request of the Borrower in the manner contemplated by this Section. It is
understood and agreed that the Borrower shall be deemed to be a primary account
party under, and obligated in respect of, each Letter of Credit issued at the
request of the Borrower hereunder, notwithstanding the fact that a Subsidiary
may be listed as the account party in the Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit referred to in clause (ii) of the
first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of participation fees and other fees due hereunder to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor of the obligations of any Subsidiary that shall
be a joint account party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or Telecopy to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice in the form of Exhibit D or such other substantially similar
form as the Borrower and the applicable Issuing Bank may agree requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the currency and amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed the total Commitments,
(ii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans shall not exceed the total
Commitments and (iii) the portion of the LC Exposure attributable to Letters of
Credit issued by the applicable Issuing Bank will not exceed the LC Commitment
of such Issuing Bank.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) or such longer period as may
be agreed to between the Borrower and the Issuing Bank and (ii) the date that is
five Business Days prior to the Maturity Date; provided that, if the Maturity
Date has been extended pursuant to Section 2.21 or otherwise by less than all of
the

 

26



--------------------------------------------------------------------------------

Lenders, the LC Exposure with respect to Letters of Credit with an expiration
date that is later than five Business Days prior to the earliest applicable
Maturity Date shall not exceed the amount of the Commitments which terminate
after such earlier Maturity Date; provided, further, that any Letter of Credit
with a one-year tenor may provide for renewal thereof under procedures
reasonably satisfactory to the applicable Issuing Bank for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (ii) above). In no event shall any Issuing Bank be required to issue a
Letter of Credit that has an expiration date, or renew or extend a Letter of
Credit to have an expiration date that is later than five Business Days prior to
the Maturity Date as of the Effective Date, unless such Issuing Bank has agreed
to issue Letters of Credit with a later expiration date or, in its capacity as a
Lender, has consented to extend its Maturity Date to a later date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
(determined as of the time or times at which the Lenders are required to make
payments in respect of unreimbursed LC Disbursements under such Letter of Credit
pursuant to paragraph (e) below) of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason (or, if the currency of the applicable
LC Disbursement or reimbursement payment shall be a Designated Foreign Currency,
an amount equal to the US Dollar Equivalent thereof using the LC Exchange Rate
in effect on the applicable LC Participation Calculation Date). Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments or any
fluctuation in currency values, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the Issuing Bank shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of the
Borrower deemed made pursuant to Section 2.06(b) or 4.02.

(e) Reimbursement. If an Issuing Bank makes any LC Disbursement in respect of a
Letter of Credit, it shall promptly (and in any event on the date such LC
Disbursement is made) notify the Borrower thereof. The Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement by the following deadlines:

(i) if the Borrower receives such notice prior to 12:00 noon, New York City
time, not later than 12:00 noon, New York City time, on the Business Day
immediately following the date of notice, or

(ii) if the Borrower receives such notice following 12:00 noon, New York City
time, not later than 12:00 noon, New York City time, two Business Days following
the day that the Borrower receives such notice.

 

27



--------------------------------------------------------------------------------

Each such reimbursement shall be made in the currency of such LC Disbursement.
If such LC Disbursement is denominated in US Dollars, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to reimburse any LC Disbursement when due, (A) if such payment
relates to a Letter of Credit denominated in a Designated Foreign Currency,
automatically and with no further action required, the obligation of the
Borrower to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the US Dollar Equivalent, calculated
using the LC Exchange Rate on the applicable LC Participation Calculation Date,
of such LC Disbursement and (B) in the case of each LC Disbursement, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. LC Disbursements that are not reimbursed by
the Borrower in accordance with this paragraph shall automatically be financed
with ABR Revolving Loans. If the Borrower’s reimbursement of, or obligation to
reimburse, any amounts in respect of any Letter of Credit denominated in a
currency other than US Dollars would subject the Administrative Agent, the
applicable Issuing Bank or any Lender to any stamp duty, ad valorem charge or
other tax, expense or loss (including any loss resulting from changes in
currency exchange rates between the date of any LC Disbursement and the date of
any reimbursement payment in respect thereof), the Borrower shall pay the amount
of any such tax, expense or loss requested by the Administrative Agent or the
relevant Issuing Bank or Lender, as applicable.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of

 

28



--------------------------------------------------------------------------------

this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder. None of the
Administrative Agent, the Lenders or the Issuing Banks, or any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank, an Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
Telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, (i) in the
case of any LC Disbursement denominated in US Dollars and at all times following
the conversion to US Dollars of an LC Disbursement made in a Designated Foreign
Currency pursuant to paragraph (e) of this Section, at the rate per annum then
applicable to ABR Revolving Loans, and (ii) if such LC Disbursement is made in a
Designated Foreign Currency, at all times prior to its conversion to US Dollars
pursuant to paragraph (e) of this Section, at a rate per annum reasonably
determined by the applicable Issuing Bank to represent the cost to such Issuing
Bank of funding such LC Disbursement plus the Applicable Margin applicable to
Eurodollar Revolving Loans at such time; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the

 

29



--------------------------------------------------------------------------------

date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment, and shall be payable on demand or, if no demand has been
made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.

(i) Designation of Additional Issuing Banks. From time to time, the Borrower may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which shall be in a form reasonably satisfactory to the Borrower and the
Administrative Agent, shall set forth the LC Commitment of such Lender and shall
be executed by such Lender, the Borrower and the Administrative Agent and, from
and after the effective date of such agreement, (i) such Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an Issuing Bank.

(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent (who will not
unreasonably refuse their consent thereto) and the successor Issuing Bank. Any
Issuing Bank so replaced shall continue to have the benefit of this Agreement in
respect of any Letters of Credit of that Issuing Bank which remain outstanding.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) amounts payable in
respect of any Letter of Credit or LC Disbursement shall be payable in the
currency of such Letter of Credit or LC Disbursement, except that LC
Disbursements in a Designated Foreign Currency in respect of which the
Borrower’s reimbursement obligations have been converted to obligations in US
Dollars as provided in paragraph (e) above and interest accrued thereon shall be
payable in US Dollars and (ii) the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (i) or
(j) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account

 

30



--------------------------------------------------------------------------------

shall be applied by the Administrative Agent to reimburse each Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(l) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (who shall
promptly provide notice to the Lenders of the contents thereof) (i) on or prior
to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the currency and aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date, currency and amount
of such LC Disbursement, (iii) on any Business Day on which the Borrower fails
to reimburse an LC Disbursement required to be reimbursed to such Issuing Bank
on such day, the date of such failure and the currency and amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
Designated Payment Account; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such

 

31



--------------------------------------------------------------------------------

amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at the Federal Funds Effective Rate. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Competitive Borrowings or Swingline Borrowings,
which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
Telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

32



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility or the occurrence
of any other event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

(d) The Borrower may from time to time, by written notice to the Administrative
Agent, executed by the Borrower and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender, cause the Commitments of the Increasing
Lenders to be increased (or cause Commitments to be extended by the Increasing
Lenders, as the case may be) in an amount for each Increasing Lender set forth
in such notice; provided that (i) the amount of any such increase in the
aggregate Commitments shall be not less than $25,000,000, (ii) the aggregate
amount of increases in Commitments made pursuant to this Section shall not
exceed $500,000,000,

 

33



--------------------------------------------------------------------------------

(iii) each Increasing Lender, if not already a Lender hereunder, shall be
subject to the approval of the Administrative Agent and each Issuing Bank (which
approval shall not be unreasonably withheld) and shall execute all such
documentation as the Administrative Agent and the Borrower shall specify to
evidence the Commitment of such Increasing Lender and its status as a Lender
hereunder and (iv) each increase by an existing Lender which results in an
increase of the Applicable Percentage of such Lender shall be subject to the
approval of the Administrative Agent and each Issuing Bank (which approval shall
not be unreasonably withheld). Such notice shall set forth the date (the
“Increase Effective Date”) on which such increase is requested to become
effective (which shall not be less than three Business Days or more than 45 days
after the date of such notice). On the Increase Effective Date, (A) the
aggregate principal amount of the Loans outstanding (the “Initial Loans”)
immediately prior to giving effect to the commitment increase shall be deemed to
be repaid, (B) after the effectiveness of the commitment increase, the Borrower
shall be deemed to have made new Borrowings (the “Subsequent Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Loans and of the types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (C) each Lender shall pay to the Administrative Agent in same day
funds an amount equal to the difference, if positive, between (x) such Lender’s
Applicable Percentage (calculated after giving effect to the commitment
increase) of the Subsequent Borrowings and (y) such Lender’s Applicable
Percentage (calculated without giving effect to the commitment increase) of the
Initial Loans, (D) after the Administrative Agent receives the funds specified
in clause (C) above, the Administrative Agent shall pay to each Lender the
portion of such funds that is equal to the difference, if positive, between
(1) such Lender’s Applicable Percentage (calculated without giving effect to the
commitment increase) of the Initial Loans and (2) such Lender’s Applicable
Percentage (calculated after giving effect to the commitment increase) of the
amount of the Subsequent Borrowings, (E) each Lender (including each Increasing
Lender) shall be deemed to hold its Applicable Percentage of each Subsequent
Borrowing (each calculated after giving effect to the commitment increase) and
(F) the Borrower shall pay each Lender (other than any Increasing Lender that
was not a Lender before giving effect to the Commitment increase) any and all
accrued but unpaid interest on the Initial Loans. The deemed payments made
pursuant to clause (A) above in respect of each Eurodollar Loan shall be subject
to indemnification by the Borrower pursuant to the provisions of Section 2.16 if
the Increase Effective Date occurs other than on the last day of the Interest
Period relating thereto and breakage costs actually result therefrom.
Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or addition of a Increasing Lender shall become
effective under this Section unless, (A) on the date of such increase, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied (without giving effect to the parenthetical in such paragraph (a)) and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Borrower, and (B) the
Administrative Agent shall have received (with sufficient copies for each of the
Lenders) documents consistent with those delivered pursuant to Section 4.01 as
to the corporate power and authority of the Borrower to borrow hereunder after
giving effect to such increase.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of

 

34



--------------------------------------------------------------------------------

each Competitive Loan on the last day of the Interest Period applicable to such
Loan and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the fifth Business Day
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing or Competitive Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form reasonably
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay or repay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (c) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.

(b) In the event and on each occasion that the sum of the Revolving Credit
Exposures exceeds the sum of the Commitments, the Borrower shall not later than
the next Business Day prepay Revolving Borrowings in an aggregate amount equal
to such excess, and in the event that after such prepayment of Borrowings any
such excess shall remain, the Borrower shall deposit cash in an amount equal to
such excess as collateral for the reimbursement obligations of the Borrower in
respect of Letters of Credit; provided that if such excess results from a change
in currency exchange rates, such prepayment and deposit shall be required to be
made not later than the fifth Business Day after the day on which the
Administrative Agent shall

 

35



--------------------------------------------------------------------------------

have given the Borrower notice of such excess. Any cash so deposited (and any
cash previously deposited pursuant to this paragraph) with the Administrative
Agent shall be held in an account over which the Administrative Agent shall have
sole dominion and control, including exclusive rights of withdrawal. Other than
any interest earned on the investment of such deposits, which investment shall
be made in the discretion of the Administrative Agent and at the Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse each Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders holding a majority
of the LC Exposures), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower has provided cash collateral to secure the
reimbursement obligations of the Borrower in respect of Letters of Credit, then,
so long as no Event of Default shall exist, such cash collateral shall be
released to the Borrower if so requested by the Borrower at any time if and to
the extent that, after giving effect to such release, the aggregate amount of
the Revolving Credit Exposures would not exceed the aggregate amount of the
Commitments.

(c) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
Telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment; provided that in the case of any prepayment
required to be made within one Business Day under paragraph (b) above the
Borrower will give such notice as soon as practicable. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and payments, if any, pursuant to Section 2.16.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All

 

36



--------------------------------------------------------------------------------

commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, Swingline
Loans will be deemed not to constitute usage of the Commitments.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in
Financial Letters of Credit and Performance Letters of Credit, which fee shall
accrue on each day at the Applicable LC Participation Fee Rate for Financial
Letters of Credit or Performance Letters of Credit, as the case may be, on the
average daily amount of such Lender’s LC Exposure attributable to Financial
Letters of Credit or Performance Letters of Credit, respectively (excluding any
portion thereof attributable to unreimbursed LC Disbursements), in each case
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to each Issuing Bank,
for its own account, a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Borrower and such Issuing Bank on the
average daily amount of the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the date of this
Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, and
(iii) to each Issuing Bank, for its own account, such Issuing Bank’s standard
fees (or such other fees as may be agreed to by such Issuing Bank and the
Borrower from time to time) with respect to the amendment, renewal or extension
of any Letter of Credit issued by it or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Margin.

 

37



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, or
(ii) in the case of a Eurodollar Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

38



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or Telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, liquidity, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) subject any Lender or any Issuing Bank to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations under this Agreement, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), in each case by an amount deemed by that Lender or Issuing Bank in
good faith to be material, then the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered (as imposed by such Change in
Law).

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking

 

39



--------------------------------------------------------------------------------

into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), in each case by an amount deemed by that Lender in good faith
to be material, then from time to time the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth the basis for the determination thereof, together with
supporting calculations, shall be delivered to the Borrower and shall be
conclusive absent manifest error. In determining such amount or amounts, such
Lender or such Issuing Bank shall act reasonably and in good faith, and may use
any reasonable averaging and attribution methods. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(c) and is revoked in accordance therewith),
(d) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed
Rate Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.19, then, in any
such event, the Borrower shall compensate each affected Lender for the loss,
cost and expense attributable to such event (which loss, cost or expense will
not be deemed to include lost profit). In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the

 

40



--------------------------------------------------------------------------------

amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate (without adding thereto
the Applicable Margin) that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for US Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section and setting forth the basis for the determination
thereof, together with supporting calculations, shall be delivered to the
Borrower and shall be conclusive absent manifest error. In determining such
amount or amounts, such Lender shall act reasonably and in good faith. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder shall be made free and clear of and without
deduction for any Taxes; provided that if a Loan Party shall be required to
deduct any Taxes from such payments, then (i) if such Tax is an Indemnified Tax,
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable Loan Party shall make such
deductions and (iii) the applicable Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Loan Parties shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Loan Parties hereunder
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Loan Party and setting forth the basis for the determination thereof,
by a Lender or an Issuing Bank, or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(d) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with this Agreement and any reasonable expenses arising

 

41



--------------------------------------------------------------------------------

therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each Lender
shall severally indemnify the Administrative Agent and the Borrower against
(i) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c)(i) relating to the maintenance of a Participant
Register and (ii) in the case of an indemnity to the Borrower, any Excluded
Taxes attributable to such Lender that are directly imposed on the Borrower, in
each case, that are payable or paid by the Administrative Agent or the Borrower
in connection with this Agreement, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Notwithstanding
anything to the contrary herein, a Lender’s obligations to indemnify under
(ii) of the preceding sentence shall survive only until the earlier of (A) the
termination of this Agreement and (B) the date such Lender ceases to be a party
under this Agreement pursuant to an Assignment and Assumption. The indemnity
under this Section 2.17(d) shall be paid within 10 Business Days after the
Administrative Agent or Borrower, as applicable, delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent or Borrower, as applicable. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, the applicable Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of that portion of
the tax return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 Business Days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

 

42



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit E (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply

 

43



--------------------------------------------------------------------------------

with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and the
Administrative Agent, as may be necessary for the Borrower and the
Administrative Agent, to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(g) If the Administrative Agent or a Lender determines that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund) within thirty days; provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
such Agent or such Lender is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in US Dollars except as
expressly provided herein.

 

44



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

45



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent and each Issuing Bank, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.
Each party hereto agrees that an assignment and delegation required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

SECTION 2.20. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(i) the commitment fee shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

46



--------------------------------------------------------------------------------

(ii) the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any
related agreement or any document furnished hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.02); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders adversely affected thereby shall, except as otherwise
provided in Section 10.02, require the consent of such Defaulting Lender in
accordance with the terms hereof; and

(iii) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(A) the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders ratably in accordance with their
respective Commitments, but only to the extent that (i) no Event of Default has
occured and is continuing at such time, (ii) the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the sum of all Non-Defaulting Lenders’
Commitments and (iii) such reallocation does not result in the Revolving Credit
Exposure of any Non-Defaulting Lender exceeding such Non-Defaulting Lender’s
Commitment;

(B) if the reallocation described in clause (iii)(A) above cannot, or can only
partially, be effected, the Borrower shall within five Business Days following
notice by the Administrative Agent (1) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(2) second, cash collateralize for the benefit of the Issuing Bank the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.06(k) for so long as such
LC Exposure is outstanding;

(C) if the Borrower shall cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (iii)(B) above, the Borrower shall not
be required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(D) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (iii)(A) above, then the fees payable to the Lenders pursuant
to Section 2.12(b) shall be adjusted to give effect to such reallocation; and

(E) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (iii)(A) or (iii)(B)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all participation fees payable pursuant to
Section 2.12(b) to such Defaulting Lender with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Banks, as their interests
may appear, until and to the extent that such LC Exposure is reallocated and/or
cash collateralized.

 

47



--------------------------------------------------------------------------------

(b) So long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend, renew or extend any Letter of Credit, unless, in each
case, the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be fully covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrower in accordance with Section 2.20(a)(iii), and participating interests in
any such funded Swingline Loan or in any such issued, amended, reviewed or
extended Letter of Credit will be allocated among the Non-Defaulting Lenders in
a manner consistent with Section 2.20(a)(iii) (and such Defaulting Lender shall
not participate therein).

(c) In the event that the Administrative Agent, the Borrower, each Swingline
Lender and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21. Extension of Revolving Credit Commitment Termination Date.

(a) The Borrower may, by notice to the Administrative Agent (who shall promptly
notify the Lenders) not earlier than 60 days prior to the first anniversary of
the Closing Date and not later than 30 days prior to the date of a proposed
extension (each such date of such proposed extension, an “Extension Date”),
request that each Lender extend such Lender’s Maturity Date to a date that is
one year after the Maturity Date then in effect for such Lender (the “Existing
Maturity Date”).

(b) Each Lender, acting in its sole and individual discretion, shall, by notice
to the Administrative Agent given not later than the date that is 15 days after
the date on which the Administrative Agent received the Borrower’s extension
request (the “Lender Notice Date”), advise the Administrative Agent whether or
not such Lender agrees to such extension (each Lender that determines to so
extend its Maturity Date, an “Extending Lender”). Each Lender that determines
not to so extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender that does not so
advise the Administrative Agent on or before the Lender Notice Date shall be
deemed to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree, and it is understood
and agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for extension of the Maturity Date.

(c) The Administrative Agent shall notify the Borrower of each Lender’s
determination under this Section 2.21 no later than the date that is 15 days
prior to the applicable Extension Date (or, if such date is not a Business Day,
on the next preceding Business Day).

(d) The Borrower shall have the right, but shall not be obligated, on or before
the applicable Maturity Date for any Non-Extending Lender to replace such
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more financial

 

48



--------------------------------------------------------------------------------

institutions (each, an “Additional Commitment Lender”) approved by the
Administrative Agent and each Issuing Bank in accordance with the procedures
provided in Section 2.19(b) (including the conditions in the proviso therein),
each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption (in accordance with and subject to the restrictions
contained in Section 10.04, with the Borrower or replacement Lender obligated to
pay any applicable processing or recordation fee) with such Non-Extending
Lender, pursuant to which such Additional Commitment Lenders shall, effective on
or before the applicable Maturity Date for such Non-Extending Lender, assume a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date). Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Borrower (which notice shall set forth such
Lender’s new Maturity Date), to become an Extending Lender. The Administrative
Agent may effect such amendments to this Agreement as are reasonably necessary
to provide for any such extensions with the consent of the Borrower but without
the consent of any other Lenders.

(e) If (and only if) the total of the Commitments of the Lenders that have
agreed to extend their Maturity Date and the new or increased Commitments of any
Additional Commitment Lenders is more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the applicable Extension Date, then,
effective as of the applicable Extension Date, the Maturity Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date that has been requested by the Borrower pursuant to (and approved in
accordance with) this Section 2.21, and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement and shall be
bound by the provisions of this Agreement as a Lender hereunder and shall have
the obligations of a Lender hereunder.

(f) Notwithstanding the foregoing, any extension of any Maturity Date pursuant
to this Section 2.21 shall be subject to the satisfaction on the Extension Date
of the conditions set forth in paragraphs (a) and (b) of Section 4.02 and the
Administrative Agent shall have received a certificate to that effect dated as
of the Extension Date and executed by a Financial Officer of the Borrower.

(g) On the Maturity Date of each Non-Extending Lender, (i) the Commitment of
each Non-Extending Lender shall automatically terminate and (ii) the Borrower
shall repay such Non-Extending Lender in accordance with Section 2.10 (and shall
pay to such Non-Extending Lender all of the other Obligations owing to it under
this Agreement) and after giving effect thereto shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).

(h) At any time that there is more than one Maturity Date, any Lender having a
Maturity Date that is earlier than the latest Maturity Date may elect, in its
sole discretion, to extend its Maturity Date to the latest Maturity Date then in
effect by written agreement with the Borrower and the Administrative Agent.

 

49



--------------------------------------------------------------------------------

(i) This Section 2.21 shall supersede any provisions in Section 2.18 to the
contrary.

(j) Nothing in this Section 2.21 shall be construed to limit any amendment to
extend the Maturity Date of any Lender that is otherwise permitted by
Section 10.02.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and the Guarantor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Significant Subsidiary is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, in each case except where the failure to be so organized, existing
or in good standing will not be reasonably likely to have a Material Adverse
Effect. The Borrower and each Restricted Subsidiary has all requisite power and
authority to carry on its business as now conducted and is duly qualified to
transact business in all jurisdictions where such qualification is necessary, in
each case except where the failure to have such authority, or to be so qualified
will not be reasonably likely to have a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and stockholder action. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except such as have been obtained or made
and are in full force and effect and (b) will not violate, or constitute a
default under, any provision of applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of the
Restricted Subsidiaries or any order of any Governmental Authority or any
indenture, any material agreement, instrument, judgment or order to which the
Borrower or any Restricted Subsidiary is a party or by which it or any of its
material assets or properties may be bound or affected which would be reasonably
likely to have a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated statement of financial
position

 

50



--------------------------------------------------------------------------------

and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2012, reported on by Deloitte & Touche LLP,
and (ii) as of and for the fiscal quarter and the portion of the fiscal year
ended June 30, 2013. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP and, in the case of the statements referred to in clause
(ii) above, subject to year-end audit adjustments and the absence of footnotes.

(b) Since December 31, 2012, other than as specifically disclosed in the
Borrower’s filings with the Securities and Exchange Commission, there has been
no event or condition that would be reasonably likely to result in a material
adverse effect on the business, assets, operations or condition, financial or
otherwise, of the Borrower and the Subsidiaries taken as a whole.

SECTION 3.05. Properties. The Borrower and its Subsidiaries have sufficient
title to, or sufficient and valid interests in, their respective properties to
conduct their business as currently conducted, except where the failure to have
such title or interests will not be reasonably likely to result in a Material
Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. Other than as specifically
disclosed in the Borrower’s filings with the Securities and Exchange Commission:

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would be reasonably likely,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.

(b) The financial statements described in Section 3.04 provide certain
information regarding the current and potential obligations arising from various
consent decrees, cleanup and abatement orders, and current or potential
proceedings pertaining to actual or alleged soil and water contamination,
disposal of hazardous wastes, and other environmental matters related to
properties currently owned by the Borrower or its Restricted Subsidiaries,
previously owned properties, and other properties. Since December 31, 2012,
environmental matters have not caused any material adverse change in the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries from that shown by the financial statements prepared as of that
date.

(c) In the ordinary course of business, the ongoing operations of the Borrower
and its Restricted Subsidiaries are reviewed from time to time to determine
compliance with applicable Environmental Laws. Based on these reviews, to the
knowledge of the Borrower, ongoing operations at the principal properties of the
Borrower and its Restricted Subsidiaries are currently being conducted in
substantial compliance with applicable Environmental Laws except

 

51



--------------------------------------------------------------------------------

to the extent noncompliance would not be reasonably likely to result in material
adverse change in the consolidated financial condition of the Borrower and its
consolidated Subsidiaries.

SECTION 3.07. No Defaults. There are no Material Payment Defaults of the
Borrower and its Restricted Subsidiaries under Funded Debt Agreements, other
than Funded Debt Agreements governing an aggregate principal amount of Funded
Debt which is not in excess of $150,000,000.

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so would not
be reasonably likely to result in a Material Adverse Effect.

SECTION 3.10. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in substantial compliance in all material respects
with the presently applicable material provisions of ERISA and the Code with
respect to each Plan. No member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Code in respect of any
Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or made any amendment to any Plan which, in either case has
resulted or could result in the imposition of a material Lien or the posting of
a material bond or other material security under ERISA or the Code or
(iii) incurred any material liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

SECTION 3.11. Disclosure. All information furnished to the Administrative Agent
and the Lenders in writing prior to the date hereof in connection with the
Transactions (including any formal presentation slides, and in each case as
modified or supplemented by other information furnished to the Administrative
Agent or the Lenders) does not contain any material misstatement of fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to any projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the Loans
and the Letters of Credit (a) to refinance amounts outstanding under the
Existing Credit Agreements and (b) for general corporate purposes of the
Borrower and the Subsidiaries (which may include the repayment of debt,
repurchase or redemption of the Borrower’s common stock, working capital needs,
capital expenditures, acquisitions and any other general corporate purpose).

 

52



--------------------------------------------------------------------------------

SECTION 3.13. Margin Stock. Neither the proceeds of any Loan nor any Letter of
Credit will be used in a manner that violates any provision of Regulation U or X
of the Board.

SECTION 3.14. Pari Passu Obligations. Under applicable United States laws
(including state and local laws) in force at the date hereof, the claims and
rights of the Lenders and the Administrative Agent against the Borrower under
this Agreement will not be subordinate to, and will rank at least pari passu
with, the claims and rights of any other unsecured creditors of the Borrower
(except to the extent provided by bankruptcy, reorganization, insolvency,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights and by general principles of equity).

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. This Agreement shall become effective on the date
on which the following conditions have been satisfied (or waived in accordance
with Section 10.02) (the “Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include Telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Cravath, Swaine & Moore LLP, counsel for the Borrower,
substantially in the form of Exhibit B-1, and (ii) Jennifer C. McGarey, Esq.,
Corporate Vice President and Secretary, substantially in the form of Exhibit
B-2. The Borrower hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The representations and warranties of the Borrower set forth in Article III
shall be true and correct in all material respects, and no Default shall have
occurred and be continuing.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement of all out-of-pocket expenses required to be reimbursed
by the Borrower hereunder.

 

53



--------------------------------------------------------------------------------

(f) The commitments under the Existing Credit Agreements shall have been
terminated simultaneously with or prior to the effectiveness of this Agreement
and all amounts owing thereunder shall have been (or simultaneously with the
effectiveness of this Agreement shall be) paid in full. Each Lender party hereto
that is also a “Lender” under either or both of the Existing Credit Agreements
hereby waives the requirement for advance notice of termination of “Commitments”
under the Existing Credit Agreements and prepayment of any “Loans” outstanding
thereunder; provided such notice of termination and prepayment is delivered on
the Effective Date of this Agreement.

(g) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
to the extent requested at least five Business Days prior to the effectiveness
of this Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding upon all parties
hereto and following such notice, none of the conditions set forth in this
Section 4.01 shall be of further application.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in Article III
(other than Sections 3.04(b), 3.06, 3.09 and 3.10) shall be true and correct in
all material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

54



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated statement of financial position and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, accompanied by an opinion of Deloitte & Touche LLP or other independent
public accountants of recognized national standing as to such consolidated
financial statements;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated statement of financial
position and related statements of operations, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year;

(c) within 105 days following the end of each fiscal year of the Borrower, and
within 60 days following the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.03 as
of the date of the consolidated statement of financial position of the Borrower
included in such financial statements and (iii) setting forth a reasonably
detailed calculation of the aggregate combined assets of all Unrestricted
Subsidiaries as of the date of the consolidated statement of financial position
of the Borrower included in such financial statements;

(d) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; and

(e) promptly following any request therefor, subject to restrictions imposed by
any Governmental Authority, such other existing information regarding the
business and financial condition of the Borrower and its Subsidiaries as any
Lender may reasonably request through the Administrative Agent.

Information required to be delivered pursuant to paragraphs (a), (b) or (d) of
this Section shall be deemed to have been delivered to each Lender on the date
on which the Borrower posts such reports on the Borrower’s website at
http://www.northropgrumman.com or when such report is posted on the website of
the Securities and Exchange Commission at http://www.sec.gov. Information
required to be delivered pursuant to this Section may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.

 

55



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default; and

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary that is reasonably likely to result in a Material
Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.02. Nothing herein contained shall prevent the termination of the
business or existence of any Subsidiary which in the judgment of the Borrower is
no longer necessary or desirable, a merger or consolidation of a Subsidiary into
or with the Borrower (if the Borrower is the surviving corporation) or any
Restricted Subsidiary, the sale of any Subsidiary if in the judgment of the
Borrower such sale is in the interest of the Borrower, or any merger,
consolidation or transfer of assets not prohibited by Section 6.02, so long as
immediately after giving effect to any such transaction, no Default shall have
occurred and be continuing.

SECTION 5.04. Payment of Obligations. The Borrower will pay and discharge, and
will cause each Restricted Subsidiary to pay and discharge, all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Borrower or such Restricted
Subsidiary; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such Tax, assessment, charge, levy or
claim (i) the payment of which is being contested in good faith and by proper
proceedings, (ii) not yet delinquent or (iii) the non-payment of which, if taken
in the aggregate, would not be reasonably likely to result in a Material Adverse
Effect.

SECTION 5.05. Insurance. The Borrower will, and will cause each of the
Restricted Subsidiaries to maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations or, to the customary extent,
self-insurance.

SECTION 5.06. Inspection Rights. The Borrower will, and will cause each of the
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any

 

56



--------------------------------------------------------------------------------

Lender, upon reasonable prior notice and subject to restrictions imposed by any
Governmental Authority and customer confidentiality agreements, and during
normal business hours, to visit and inspect its major properties and to examine
its books and records, all at such reasonable times and as often as reasonably
requested, provided that the exercise of rights under this Section shall not
unreasonably interfere with the business of the Borrower and its Subsidiaries.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
the Restricted Subsidiaries to, comply with all laws, rules, regulations and
lawful orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
be reasonably likely to result in a Material Adverse Effect.

SECTION 5.08. Incorporation by Reference. If and for so long as any Capital
Markets Agreement evidencing or governing Capital Markets Debt in respect of
which the Borrower or any Person which is then a Guarantor is the primary
obligor or a guarantor contains any covenant limiting Indebtedness of
Subsidiaries (other than any financial ratio covenant limiting consolidated
Indebtedness of the Borrower and not limiting Indebtedness of Subsidiaries to a
greater extent than Indebtedness of the Borrower), such covenant shall
automatically be, and hereby is, incorporated by reference into this Article V
in its entirety as in effect from time to time, mutatis mutandis, with the same
effect as if set forth in full herein (and subject to any applicable periods of
grace or cure which are applied thereto in the relevant Capital Markets
Agreement), with the defined terms used therein, including defined terms used in
other defined terms, having the meanings assigned to them in such Capital
Markets Agreement, but with references in such covenant or in the definitions
employed therein to such Capital Markets Agreement being deemed references to
this Agreement, references to the indebtedness under such Capital Markets
Agreement being deemed references to the Obligations and references to holders
of such Capital Markets Debt being deemed references to the Lenders. As of the
Effective Date, the only Capital Markets Agreement containing terms incorporated
herein by this Section is the Indenture, dated as of October 15, 1994, between
the Northrop Grumman Corporation (now known as Northrop Grumman Systems
Corporation) and The Chase Manhattan Bank (National Association), as Trustee (to
whom The Bank of New York Mellon is successor trustee). If any Capital Markets
Agreement containing a covenant incorporated herein by the preceding sentence
shall terminate, or if no Capital Markets Debt shall be outstanding thereunder,
then such covenant shall be deemed no longer to be incorporated herein (unless
Capital Markets Debt shall again be outstanding under such Capital Markets
Agreement, in which case such covenant shall again be incorporated by reference
herein).

 

57



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof;

(c) any Lien existing on any property or asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary, whether or not any Indebtedness secured by such Liens is assumed by
the Borrower or any Restricted Subsidiary;

(d) Liens securing Indebtedness of a Restricted Subsidiary owing to the Borrower
or another Restricted Subsidiary;

(e) Liens on assets existing at the time of acquisition of such assets by the
Borrower or a Restricted Subsidiary, or Liens to secure the payment of all or
any part of the purchase price of assets upon the acquisition of such assets by
the Borrower or a Restricted Subsidiary or to secure any Indebtedness incurred
or guaranteed by the Borrower or a Restricted Subsidiary prior to, at the time
of, or within one year after the later of the acquisition, completion of
construction (including any improvements on an existing asset) or commencement
of full operation of such asset, which Indebtedness is incurred or guaranteed
for the purpose of financing all or any part of the purchase price thereof or
construction or improvements thereon, and which Indebtedness may be in the form
of obligations incurred in connection with industrial revenue bonds or similar
financings and letters of credit, bank guarantees, surety bonds or similar
contingent liability instruments issued in connection therewith; provided,
however, that in the case of any such acquisition, construction or improvement,
the Lien shall not apply to any asset theretofore owned by the Borrower or a
Restricted Subsidiary, other than, in the case of any such construction or
improvement, any theretofore unimproved real property on which the property so
constructed or the improvement made is located;

(f) Liens created in favor of the United States of America or any department or
agency thereof or any other contracting party or customer in connection with
advance or progress payments or similar forms of vendor financing or incentive
arrangements;

(g) Liens arising by operation of law in favor of any lender to the Borrower or
any Restricted Subsidiary constituting a banker’s lien or right of offset in
moneys of the Borrower or a Restricted Subsidiary deposited with such lender in
the ordinary course of business;

 

58



--------------------------------------------------------------------------------

(h) Liens on cash or certificates of deposit or other bank obligations in an
amount substantially equal in value (at the time such Liens are created) to, and
securing, obligations in respect of letters of credit, bank guarantees, surety
bonds or similar contingent liability instruments, incurred in the ordinary
course of business;

(i) Liens securing the Obligations and Liens securing the Obligations and any
other Indebtedness of the Borrower and its Subsidiaries on an equal and ratable
basis;

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing;
provided, however, that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement, and that such extension, renewal or
replacement shall be limited to all or part of the assets which were the subject
of the Lien so extended, renewed or replaced (plus improvements and construction
on such assets);

(k) any assignment or sale of accounts receivable in the ordinary course of
business;

(l) assignments or sales of accounts receivable and related assets under a
Permitted Receivables Program;

(m) Liens granted in the ordinary course of business to financial institutions
on deposit accounts and securities accounts maintained with such financial
institutions to secure obligations to such financial institutions in respect of
overdrafts, funds credited in anticipation of collection and similar
liabilities, in each case in respect of such accounts; and

(n) other Liens securing Indebtedness or other obligations; provided that the
aggregate principal amount of all Indebtedness or any such other obligations of
the Borrower and the Subsidiaries that is secured by Liens permitted by this
clause (n) shall not exceed at any time the greater of (i) 7.5% of Shareholders’
Equity as of the end of the most recently completed fiscal quarter and
(ii) $1,000,000,000.

SECTION 6.02. Fundamental Changes. (a) The Borrower will not consolidate with or
merge into any other Person, or convey or transfer its properties and assets
substantially as an entirety to any Person, unless: (i) the Borrower or another
solvent corporation that is incorporated under the laws of the United States,
any state thereof or the District of Columbia is the surviving corporation of
any such consolidation or merger or is the Person that acquires by conveyance or
transfer the properties and assets of the Borrower substantially as an entirety;
(ii) if a Person other than the Borrower is the surviving corporation as
described in clause (i) above or is the Person that acquires the property and
assets of the Borrower substantially as an entirety, it shall expressly assume
the performance of every obligation and covenant of this Agreement on

 

59



--------------------------------------------------------------------------------

the part of the Borrower to be performed or observed; (iii) immediately after
giving effect to such transaction, no Default shall have occurred and be
continuing; and (iv) if the Borrower is not the surviving or acquiring
corporation, the Borrower shall deliver to the Administrative Agent (and, in the
case of clause (C) below, each Lender), (A) a certificate of a Financial Officer
and an opinion of its General Counsel, each stating that such transaction
complies with this Section and that all conditions precedent herein provided for
relating to such transaction have been complied with, (B) evidence of authority
and legal opinions in respect of the surviving or acquiring corporation
comparable to those delivered under Section 4.01(b) and reasonably satisfactory
to it, and (C) all documentation and other information in respect of the
surviving or acquiring corporation required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

(b) Upon any consolidation by the Borrower with, or merger by the Borrower into,
any Person described in Section 6.02(a)(i) or any conveyance or transfer of the
properties and assets of the Borrower substantially as an entirety to any Person
described in Section 6.02(a)(i), such Person into which the Borrower is merged
or consolidated or to which such conveyance or transfer is made shall succeed
to, and be substituted for, and may exercise every right and power of the
Borrower under this Agreement with the same effect as if such Person had been
named as the Borrower herein, and thereafter, in the case of a transfer or
conveyance permitted by Section 6.02(a), the Borrower shall be relieved of all
obligations and covenants under this Agreement.

SECTION 6.03. Consolidated Debt to Capitalization Ratio. The Borrower will not
permit the ratio of (i) Consolidated Debt to (ii) the sum of Consolidated Debt
and Shareholders’ Equity as of the last day of any fiscal quarter to exceed
65.0%.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of 5 days after written
notice thereof shall have been given to the Borrower by the Administrative
Agent;

(c) the Borrower shall fail to pay within 30 days after written request for
payment by any Lender acting through the Administrative Agent any other amount
(other than an amount referred to in clause (a) or (b) of this Article) payable
under this Agreement;

 

60



--------------------------------------------------------------------------------

(d) any representation or warranty made by the Borrower or the Guarantor in
Article III of this Agreement or any certificate or writing furnished pursuant
to this Agreement shall prove to have been incorrect in any material respect
when made and the facts and circumstances giving rise to such deficiency shall
remain unremedied for 5 days after written notice thereof shall have been given
to the Borrower by the Administrative Agent at the request of the Required
Lenders;

(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 1.06 or Article VI;

(f) the Borrower shall fail to perform any covenant or agreement incorporated by
reference by Section 5.08 within the period of grace or cure (if any) provided
by the Capital Markets Agreement from which the applicable covenant or agreement
is incorporated;

(g) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those specified in clause (a), (b), (c),
(e) or (f) of this Article), and such failure shall continue unremedied for a
period of 30 days after written notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of the Required
Lenders);

(h) Funded Debt in an aggregate principal amount which is in excess of
$200,000,000 shall become due before its stated maturity by the acceleration of
the maturity thereof by reason of default, or Funded Debt in an aggregate
principal amount which is in excess of $200,000,000 shall become due by its
terms and shall not be paid and, in any case aforesaid in this clause (h),
corrective action satisfactory to the Required Lenders shall not be taken within
5 days after written notice of the situation shall have been given to the
Borrower by the Administrative Agent at the request of the Required Lenders;

(i) an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to its debts under any Federal, state or foreign
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and, such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days, or an order for relief shall be entered against the Borrower
or any Significant Subsidiary under any such bankruptcy laws as now or hereafter
in effect;

(j) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization

 

61



--------------------------------------------------------------------------------

or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any case
or other proceeding described in clause (i) of this Article, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) admit in writing its inability to
pay its debts as they become due, (v) make a general assignment for the benefit
of creditors or (vi) take any corporate action to authorize any of the
foregoing;

(k) (i) a final judgment for the payment of money in excess of $200,000,000,
excluding (A) any amounts covered by insurance as to which the insurance company
shall have acknowledged coverage so long as such insurance company is not a
captive insurance subsidiary of the Borrower and (B) the amount of any judgment
against a Significant Subsidiary that exceeds the fair market value of the
assets of such Significant Subsidiary (but only if neither the Borrower nor any
other Significant Subsidiary is directly or contingently liable therefor), shall
have been entered against the Borrower or any Significant Subsidiary and
(ii) the Borrower or such Significant Subsidiary shall not satisfy the same
within 60 days, or cause execution thereon to be stayed within 60 days, and such
failure to satisfy or stay such judgment shall remain unremedied for 5 days
after notice thereof shall be given to the Borrower by the Administrative Agent
at the request of the Required Lenders;

(l) (i) the termination of, or the imposition of liability (other than for
premiums under Section 4007 of ERISA) under Title IV of ERISA in respect of, or
the appointment of a trustee under Title IV of ERISA to administer, any Plan or
Plans having aggregate Unfunded Liabilities in excess of $200,000,000 or
(ii) the imposition of withdrawal liability to a Multiemployer Plan involving a
current payment obligation in excess of $200,000,000, which, in either case,
results in an immediately due legal liability in excess of $200,000,000 which
has not been satisfied within 60 days and such failure to satisfy is unremedied
for 5 days after notice thereof shall have been given to the Borrower by the
Administrative Agent at the request of the Required Lenders;

(m) the guarantee of the Guarantor under Article IX shall not be (or shall be
asserted by any Loan Party not to be) valid or in full force and effect except
in connection with a termination of such guarantee in accordance with
Section 9.02 or Section 10.14; or

(n) a Change in Control shall occur.

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, if
requested by the Required Lenders, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the

 

62



--------------------------------------------------------------------------------

Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (i) or (j) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Nothing in this Agreement shall
constitute a waiver of any rights or remedies the Lenders may otherwise have,
including setoff rights.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent (and its successors) as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
it were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders or Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to this Agreement or any
applicable law, rule or regulation, and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries or other Affiliates thereof that is
communicated to or obtained by the bank serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for

 

63



--------------------------------------------------------------------------------

any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or the occurrence of
any Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth herein for being the
signatory or sender thereof). The Administrative Agent also may rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth herein for being the
signatory or sender thereof), and may act upon any such statement prior to
receipt of written confirmation thereof. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may (in consultation with, and (unless an
Event of Default of the types described in paragraph (i) or (j) of Article VII
with respect to the Borrower has occurred and is continuing) with the consent of
the Borrower, which consent may not be unreasonably

 

64



--------------------------------------------------------------------------------

withheld), on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement, or to an
Assignment and Assumption or any other document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of and
consented to each document delivered to, or required to be approved by or
satisfactory to, the Administrative Agent or the Lenders on or prior to the date
on which such Lender becomes a Lender.

It is agreed that the Syndication Agents and the institutions named on the cover
of this Agreement as Joint Lead Arrangers and Joint Bookrunners shall, in their
capacities as such, have no duties or responsibilities under or liability in
connection with this Agreement, but all such Persons shall have the benefit of
the indemnities provided hereunder. None of the Administrative Agent, the
Syndication Agents or such Joint Lead Arrangers and Joint Bookrunners, in their
capacities as such, shall have or be deemed to have any fiduciary relationship
with any Lender.

ARTICLE IX

GUARANTEE

SECTION 9.01. Guarantee. In order to induce the Lenders to extend credit to the
Borrower hereunder, the Guarantor hereby irrevocably and unconditionally
guarantees the due and punctual payment of the Obligations. The Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any Obligation. This guarantee is subject to release in the manner described in
Section 9.02.

 

65



--------------------------------------------------------------------------------

The Guarantor waives presentment to, demand of payment from and protest to the
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the
Guarantor hereunder shall not be affected by (a) the failure of any Lender to
assert any claim or demand or to enforce any right or remedy against the
Borrower under the provisions of this Agreement or otherwise; (b) any extension
or renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, the Obligations or any of the terms or
provisions of this Agreement; (d) the failure or delay of any Lender to exercise
any right or remedy against any other guarantor of the Obligations; (e) the
failure of any Lender to assert any claim or demand or to enforce any remedy
under this Agreement or any other agreement or instrument; (f) any default,
failure or delay, willful or otherwise, in the performance of the Obligations;
or (g) any other act, omission or delay to do any other act which may or might
in any manner or to any extent vary the risk of the Guarantor or otherwise
operate as a discharge of the Guarantor as a matter of law or equity or which
would impair or eliminate any right of the Guarantor to subrogation.

The Guarantor further agrees that its guarantee hereunder constitutes a promise
of payment when due, subject to applicable periods of grace (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any
Lender, the Administrative Agent or any Issuing Bank to any balance of any
deposit account or credit on the books of any Lender, the Administrative Agent
or any Issuing Bank in favor of the Borrower or any Subsidiary or any other
Person.

The obligations of the Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

The Guarantor further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender upon the bankruptcy or reorganization of the Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Lender, the Administrative Agent or any Issuing Bank may have at law or in
equity against the Guarantor by virtue hereof, upon the failure of the Borrower
to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the
Guarantor hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent, for distribution to the Lenders, the Administrative Agent or the Issuing
Banks, as appropriate, in cash an amount equal the unpaid principal amount of
such Obligation.

 

66



--------------------------------------------------------------------------------

Upon payment in full by the Guarantor of any Obligation of the Borrower, each
Lender shall, in a reasonable manner, assign to the Guarantor, as applicable,
the amount of such Obligation owed to such Lender and so paid, such assignment
to be pro tanto to the extent to which the Obligation in question was discharged
by the Guarantor or make such disposition thereof as the Guarantor shall direct
(all without recourse to any Lender and without any representation or warranty
by any Lender). Upon payment by the Guarantor of any sums as provided above, all
rights of the Guarantor against the Borrower arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by the Borrower to the Lenders.

SECTION 9.02. Release of Guarantee. Notwithstanding anything in this Agreement
to the contrary, in the event that at any time (a) the Guarantor has no Capital
Markets Debt outstanding, and (b) no other Capital Markets Debt of the Borrower
or any Significant Subsidiary is guaranteed or is required to be guaranteed by
the Guarantor, the guarantee of the Guarantor under this Article IX shall be
automatically released (it being understood that such release will not require
any Lender consent and may occur concurrently with any repayment of Capital
Markets Debt or release of a guarantee of other Capital Markets Debt that
results in the conditions set forth in the preceding clauses (a) and (b) being
satisfied). The Guarantor may also be released from the guarantee set forth in
Section 9.01 in the manner described in Section 10.14. Any release of the
Guarantor pursuant to this Section 9.02 or Section 10.14 shall be irrevocable.
The Administrative Agent shall promptly confirm in writing any release of the
Guarantor pursuant to this Section or Section 10.14 upon the request of the
Borrower.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by Telecopy, as follows:

(i) if to the Borrower, to it at Northrop Grumman Corporation, 2980 Fairview
Park Drive, Falls Church, VA 22042, Attention of Assistant Treasurer
(Telecopy: (703) 280-4933 or Corporate.Treasury@ngc.com); provided that any
notice or other communication to the Borrower sent by telecopier shall be
accompanied by an email notice;

(ii) if to the Administrative Agent to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Floor 03, Newark, DE
19713-2107, United States, Attention of Christopher Nelson (Telecopy
No. 302-634-4250), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue,
New York, NY 10179, Attention of Bruce Borden (Telecopy No. 212-270-5799);

 

67



--------------------------------------------------------------------------------

(iii) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Attention
of Christopher Nelson (Telecopy No. (302-634-4250); and

(iv) if to any other Lender or Issuing Bank, to it at its address (or Telecopy
number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or Telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Each Lender is responsible for providing prompt notice to the Administrative
Agent of any changes to the information set forth in its Administrative
Questionnaire.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Except as set forth in paragraph (c) below, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders or, with respect to any waiver, amendment or modification of
Article IX hereof, by the Loan Parties and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of

 

68



--------------------------------------------------------------------------------

interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender adversely affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender adversely affected
thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (vi) release the Guarantor from its obligations under
Article IX (other than as provided for in Section 9.02 or Section 10.14),
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all the Lenders, if
the consent of Lenders representing the Required Lenders to such Proposed Change
is obtained, but the consent of any other Lender is not obtained (any such
Lender whose consent is not obtained as described in this Section 10.02(c) being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as the Administrative Agent is not a Non-Consenting Lender, at the
Borrower’s request, any assignee identified by the Borrower (with the consent of
such assignee) that is acceptable to the Administrative Agent (and that is not a
Non-Consenting Lender) shall have the right, with the Administrative Agent’s
consent, to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Borrower’s request, sell and assign to
such assignee, at no expense to such Non-Consenting Lender (including with
respect to any processing and recordation fees that may be applicable pursuant
to Section 10.04(b)(ii)), all the Commitments and Revolving Credit Exposure of
such Non-Consenting Lender for an amount equal to the principal balance of all
Revolving Loans (and funded participations in Swingline Loans and unreimbursed
LC Disbursements) held by such Non-Consenting Lender and all accrued interest,
accrued fees and other amounts with respect thereto through the date of sale
(including amounts under Sections 2.15, 2.16 and 2.17), such purchase and sale
to be consummated pursuant to an executed Assignment and Assumption in
accordance with Section 10.04(b) (which Assignment and Assumption need not be
signed by such Non-Consenting Lender).

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
reimburse (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the administration of this Agreement and any amendments, modifications or
waivers of the provisions hereof, in each case whether or not the Transactions
are consummated, (ii) all reasonable out-of-pocket expenses incurred by RBS
Securities Inc. and its Affiliates in its capacity as Joint Lead Arranger,
including the reasonable fees, charges and disbursements of counsel, in
connection with the arrangement and primary syndication of the Commitments prior
to the Closing Date and the preparation, execution and

 

69



--------------------------------------------------------------------------------

delivery of this Agreement, (iii) all reasonable out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iv) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
any Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights under or in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party (including each Arranger) of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (other than Excluded Taxes), including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the arrangement and the syndication of
the credit facilities provided for herein, the execution and delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by the
Borrower or any Affiliate thereof; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses shall have resulted from the gross negligence or
willful misconduct of such Indemnitee or any of its Related Parties.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, shall have been incurred by or asserted against the Administrative
Agent, such Issuing Bank or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with or as a result of this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor, together with reasonable detail and supporting documentation.

 

70



--------------------------------------------------------------------------------

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), provided that, (i) except in
accordance with Section 6.02, the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (and any attempted
assignment or transfer not in compliance with the terms of this Section shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (but only to
the extent expressly provided for in paragraph (c) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) other than to a Defaulting Lender with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or, if
an Event of Default described in paragraph (a), (b), (c) or, with respect to the
Borrower, (i) or (j) of Article VII has occurred and is continuing, any other
assignee; provided further, that the Borrower, in determining whether to give
such consent, may reasonably consider, without limitation, the financial
capability, the financial rating and location of a proposed assignee and any
prior business relationships between the Borrower and a proposed assignee,
provided that such determination shall be made by the Borrower in good faith and
after consideration of all relevant factors; and

(B) the Administrative Agent, the Swingline Lender and each Issuing Bank;
provided that no consent of the Administrative Agent shall be required for an
assignment of a Commitment to an assignee that is a Lender with a Commitment
immediately prior to giving effect to such assignment.

(ii) Each Assignment and Assumption shall be subject to the following additional
conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Competitive Loans, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and

 

71



--------------------------------------------------------------------------------

Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws and such
assignee shall maintain the confidentiality of any Information it receives in
accordance with Section 10.12; and

(E) the assignee shall have executed and delivered to the Administrative Agent
and to the Borrower a Confidentiality Agreement.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption and Confidentiality Agreement delivered to it and records of the
names and addresses of the Lenders, and the Commitment of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender

 

72



--------------------------------------------------------------------------------

hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and (unless the assignee is already a Lender) a Confidentiality
Agreement, the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities other than a Defaulting Lender (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it) in
compliance with this Section 10.04; provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant, and (D) such Lender shall not
provide any information to the Participant concerning the Borrower and its
Subsidiaries, the disclosure of which would be prohibited by Section 10.12,
unless the Participant has executed a Confidentiality Agreement and delivered a
copy thereof to the Borrower and the Administrative Agent and the Borrower has
expressly consented to the delivery of confidential information to such
Participant. Subject to paragraph (c) (ii) of this Section, the Borrower agrees
that each Lender shall be entitled to make a claim against the Borrower on
behalf of any Participant to whom it has sold participations for the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other

 

73



--------------------------------------------------------------------------------

obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(f) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the Transactions, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including the
commitments of the Lenders and, if applicable, their Affiliates under any
commitment letter entered into in connection with the credit facilities
established hereunder and any commitment advices submitted in connection
therewith.

 

74



--------------------------------------------------------------------------------

Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by Telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. No Reliance on Margin Stock. Each of the Lenders represents to
the Administrative Agent and the other Lenders that it in good faith is not
relying upon any Margin Stock as collateral in the extension or maintenance of
the credit provided for in this Agreement.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan in
the City of New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right of any party to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Each of the parties to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

75



--------------------------------------------------------------------------------

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, members, partners, trustees, officers, employees and
agents, including accountants, legal counsel and other advisors (collectively,
the “Representatives”) on a need to know basis (it being understood that any
Representative to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with the terms of this Section), (b) to the extent
requested by any regulatory authority (including (i) any self-regulatory
authority, such as the National Association of Insurance Commissioners and
(ii) in connection with a pledge or assignment permitted under
Section 10.04(d)), (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to a Confidentiality Agreement executed in favor
of the Borrower, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors)
designated by the Loan Parties to any swap or derivative transaction relating to
the Borrower and its obligations, provided such actual or prospective assignee,
Participant or counterparty first executes and delivers to the Borrower a
Confidentiality Agreement, (g) with the written consent of the Borrower acting
through a Financial Officer or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower,
provided that the Administrative Agent, the applicable Lender or the applicable
Issuing Bank shall, in connection with any disclosure pursuant to clause (b) or
(c) above (other than disclosure made in the course of a bank examination or any
regulatory or self-regulatory examinations), give to the Borrower any notice

 

76



--------------------------------------------------------------------------------

that it is not prohibited from providing of the requirement of such disclosure.
Each of the Administrative Agent, the Issuing Banks and the Lenders agrees that
it shall be responsible for any breach of this Section that results from the
actions or omissions of its Representatives. For the purposes of this Section.
“Information” means all information received from the Borrower relating to the
Borrower, its Subsidiaries or their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14. Release of Guarantee. In the event of a disposition of all the
capital stock in the Guarantor to a Person other than the Borrower or a
Subsidiary in a transaction not prohibited by any covenant contained in this
Agreement, the Administrative Agent is hereby directed and authorized to take
such action and to execute such documents as the Borrower may reasonably
request, at the Borrower’s sole expense, to evidence or effect the release of
the guarantee by the Guarantor under this Agreement; provided, that a
disposition of the capital stock of the Guarantor will not require or result in
a release of such guarantee under this Section if such disposition constitutes
or occurs as part of a transfer of the assets of the Borrower substantially as
an entirety.

SECTION 10.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than

 

77



--------------------------------------------------------------------------------

the sum originally due to the Applicable Creditor in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Applicable Creditor against such loss. The obligations of the
Borrower contained in this Section 10.15 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

SECTION 10.16. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

SECTION 10.17. No Fiduciary Relationship. Each of the Loan Parties hereby
acknowledges that none of the Administrative Agent, the Lenders, the Issuing
Banks or their Affiliates has any fiduciary relationship with or duty to any
Loan Party arising out of or in connection with this Agreement, and the
relationship between the Administrative Agent, the Lenders, and the Issuing
Banks or any of their Affiliates, on the one hand, and the Loan Parties, on the
other hand, in connection herewith is solely that of debtor and creditor.

SECTION 10.18. Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws,
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws and (iii) it will maintain the confidentiality of any MNPI it receives in
accordance with Section 10.12.

SECTION 10.19. Markit Data. (a) JPMCB, in any capacity, whether in an individual
capacity or as Administrative Agent or as a Lender or otherwise, shall receive
data from Markit with respect to credit default swap spreads and agrees in such
capacity to provide to Persons identified by each Lender and, if JPMCB is no
longer the Administrative Agent, to the Administrative Agent (“Designated
Users”), such data, including any accompanying written notice or supporting
information from Markit (together, the “Markit Data”), via email, log-in or
other means of communication at the discretion of JPMCB. JPMCB shall have all of
the rights, benefits and protections of the Administrative Agent provided for in
Article VIII when acting in such capacity with respect to the provision of any
Markit Data.

(b) For the avoidance of doubt, any Designated User shall only access and use
the Markit Data for the purposes specified in this Agreement on behalf of the
respective Lender or, if applicable, the Administrative Agent and shall be
required by such Lender, and if applicable, the Administrative Agent, to comply
with the terms of this Section 10.19. Each Lender and, if applicable, the
Administrative Agent, hereby agrees, without limiting Markit’s or JPMCB’s other
rights and remedies, that it is responsible for and liable for any breach of any
of the provisions of this Section 10.19 by its respective Designated Users.

 

78



--------------------------------------------------------------------------------

(c) Each Lender acknowledges that all copyright, database rights, trade marks,
patents, rights of privacy or publicity and other proprietary or intellectual
property rights (including all models, software, data and any materials)
comprised in all or any of the Markit Data, or their provision, and all
enhancements, modifications or additional services thereto, are and will be the
exclusive property of Markit. Except as provided under this Agreement, each
Lender agrees that it will not use the same (including copying, reverse
engineering or, except as otherwise required by law or regulation, disclosing it
to any Person, for any purpose whatsoever) and will not remove or deface any
trademarks associated with the Markit Data. Each Lender acknowledges that the
Markit Data was developed, compiled, prepared, revised, selected and arranged by
Markit and others (including certain information sources (each a “Data
Provider”)) through the application of methods and standards of judgment
developed and applied through the expenditure of substantial time, effort and
money, and constitute valuable intellectual property and trade secrets of
Markit. Each Lender shall make reasonable efforts to comply, at Markit’s
expense, with all reasonable written requests made by JPMCB (upon Markit’s
written requests to JPMCB) to protect any contractual, statutory and common law
rights in the Markit Data.

(d) Each Lender acknowledges that none of Markit, JPMCB, their respective
affiliates or any Data Provider makes any warranty, express or implied, as to
the accuracy or completeness of the Markit Data or as to the results to be
attained by any Lender or others from the use of the Markit Data. Each Lender
hereby acknowledges that there are no express or implied warranties of title,
merchantability or fitness for a particular purpose or use, and that it has not
relied upon any warranty, guaranty or representation made by Markit, JPMCB,
their respective affiliates or any Data Provider.

(e) None of Markit and its affiliates (except in the event of fraud, gross
negligence or willful misconduct on part of Markit or its affiliates), any Data
Provider or JPMCB and its affiliates shall in any way be liable to any Lender or
any client of any Lender for any inaccuracies, errors or omissions, regardless
of cause, in the Markit Data provided hereunder or for any damages (whether
direct or indirect) resulting therefrom. Without limiting the foregoing, Markit
and JPMCB shall have no liability whatsoever to any Lender or client of a
Lender, whether in contract (including under an indemnity), in tort (including
negligence), under a warranty, under statute or otherwise, in respect of any
loss or damage suffered by such Lender or client as a result of or in connection
with any opinions, recommendations, forecasts, judgments, or any other
conclusions, or any course of action determined, by such Lender or any client of
such Lender, based on the Markit Data. To the extent permitted by law, none of
Markit, JPMCB or their respective affiliates shall be liable for any loss of
profits or revenue or any indirect or consequential losses or damages whatsoever
incurred, whether or not it has been advised in advance of the possibility of
any such loss.

(f) Each Lender acknowledges that it or its employees may, in the course of
performing such Lender’s responsibilities under this Agreement, be exposed to or
acquire information which is proprietary or confidential to Markit or to third
parties to whom Markit owes a duty of confidentiality. Markit’s and such third
parties’ confidential information means the Markit Data and any related
materials provided by Markit through JPMCB to each Lender

 

79



--------------------------------------------------------------------------------

and the Administrative Agent under this Agreement. Each Lender agrees to hold
Markit’s and such third parties’ confidential information in confidence to the
same extent and in the same manner as such Lender is required to hold the
Borrower’s information confidential pursuant to Section 10.12 hereof and agrees
that it will follow procedures which are intended to put any transferee of such
confidential information on notice that such confidential information may not be
used for any other purposes except as contemplated herein. It is understood and
agreed that in the event of a breach of confidentiality, damages may not be an
adequate remedy and that JPMCB shall be entitled to injunctive relief to
restrain any such breach, threatened or actual. The Lenders and the
Administrative Agent are entitled to disclose and use the Markit Data in the
normal course of their business as it relates to the Agreement, including but
not limited to disclosing such information to ratings agencies, league table
providers and prospective assignees and participants; provided that all
communication involving Information shall be subject to the confidentiality
provisions of Section 10.12.

(g) The Borrower acknowledges that each of JPMCB and the other Lenders from time
to time may conduct business with and may be a shareholder of Markit and that
each of JPMCB or the other Lenders may have from the time to time the right to
appoint one or more directors to the board of directors of Markit.

[The remainder of this page has been left blank intentionally]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NORTHROP GRUMMAN CORPORATION, as Borrower,   by      

/s/ Prabu Natarajan

    Name:   Prabu Natarajan     Title:   Corporate Vice President and Treasurer
NORTHROP GRUMMAN SYSTEMS CORPORATION, as Guarantor,   by        

/s/ Prabu Natarajan

    Name:   Prabu Natarajan     Title:   President and Treasurer

JPMORGAN CHASE BANK, N.A.,

individually and as Swingline Lender, Issuing Bank and Administrative Agent,

  by        

/s/ Bruce Borden

    Name:   Bruce Borden     Title:   Executive Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

   

CREDIT SUISSE AG

CAYMAN ISLANDS BRANCH

      by            

/s/ Vipul Dhadda

        Name:   Vipul Dhadda         Title:   Authorized Signatory For any
institution requiring a second signature line:         by          

/s/ Patrick Freytag

        Name:   Patrick Freytag         Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    THE BANK OF NOVA SCOTIA       by            

/s/ Eugene Dempsey

        Name:   Eugene Dempsey         Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD       by            

/s/ Maria Iarriccio

        Name:   Maria Iarriccio         Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

   

UNICREDIT BANK AG, NEW YORK BRANCH

      by            

/s/ Douglas Riahi

        Name:   Douglas Riahi         Title:   Managing Director For any
institution requiring a second signature line:               by            

/s/ Pranav Surendranath

        Name:   Pranav Surendranath         Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    THE ROYAL BANK OF SCOTLAND PLC       by            

/s/ L. Peter Yetman

        Name:   L. Peter Yetman         Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    LLOYDS TSB BANK PLC       by            

/s/ Stephen Giacolone

        Name:   Stephen Giacolone         Title:   Assistant Vice President –
G011 For any institution requiring a second signature line:         by          
 

/s/ Dennis McClellan

        Name:   Dennis McClellan         Title:   Assistant Vice President –
M040



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    BANK OF AMERICA, N.A.       by            

/s/ Kenneth Beck

        Name:   Kenneth Beck         Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    SUMITOMO MITSUI BANKING     CORPORATION       by            

/s/ David W. Kee

        Name:   David W. Kee         Title:   Managing Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    STATE STREET BANK AND TRUST       by            

/s/ Mary H. Carey

        Name:   Mary H. Carey         Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    MIZUHO BANK, LTD.       by            

/s/ Donna DcMagistris

        Name:   Donna DcMagistris         Title:   Authorized Signatory For any
institution requiring a second signature line:               by            

 

        Name:           Title:  



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    GULF INTERNATIONAL BANK B.S.C.       by            

/s/ Gregga J. Baxter

        Name:   Gregga J. Baxter         Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    DEUTSCHE BANK AG NEW YORK BRANCH       by            

/s/ Ming K. Chu

        Name:   Ming K. Chu         Title:   Vice President For any institution
requiring a second signature line:               by            

/s/ Virginia Cosenza

        Name:   Virginia Cosenza         Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    U.S. BANK, NATIONAL ASSOCIATION       by            

/s/ Robert C. Mayer, Jr.

        Name:   Robert C. Mayer, Jr.         Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

   

INTESA SANPAOLO, S.p.A.,

NEW YORK BRANCH

      by            

/s/ Sergio Maggioni

        Name:   Sergio Maggioni         Title:   FVP For any institution
requiring a second signature line:               by            

/s/ Glen Binder

        Name:   Glen Binder         Title:   VP



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    BNP PARIBAS       by            

/s/ Melissa Balley

        Name:   Melissa Balley         Title:   Director For any institution
requiring a second signature line:               by            

/s/ Paul Zelezik

        Name:   Paul Zelezik         Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

 

    GOLDMAN SACHS BANK USA       by            

/s/ Nicole Ferry-Lacchia

        Name:   Nicole Ferry-Lacchia         Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:     CITIBANK, N.A.       by            

/s/ Carolyn Kee

        Name:   Carolyn Kee         Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

AUSTRALIA AND NEW ZEALAND

BANK GROUP LIMITED

      by            

/s/ Robert Grillo

        Name:   Robert Grillo         Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

THE BANK OF NEW YORK MELLON

      by            

/s/ David Wirl

        Name:   David Wirl         Title:   Managing Director For any
institution requiring a second signature line:               by            

 

        Name:           Title:  



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

   

WELLS FARGO BANK NATIONAL

ASSOCIATION

      by            

/s/ Scott Santa Cruz

        Name:   Scott Santa Cruz         Title:   Managing Director For any
institution requiring a second signature line:               by            

 

        Name:           Title:  



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION

CREDIT AGREEMENT

 

Name of Institution:    

ABU DHABI INTERNATIONAL BANK N.V.

      by            

/s/ Nagy S. Kolta

        Name:   Nagy S. Kolta         Title:   Managing Director & President For
any institution requiring a second signature line:               by            

/s/ Pamela Sigda

        Name:   Pamela Sigda         Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT E-4